Citation Nr: 0909806	
Decision Date: 03/17/09    Archive Date: 03/26/09

DOCKET NO.  06-28 268A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back disorder 
and, if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The Veteran had active military service from July 1970 to 
December 1972.

This appeal to the Board of Veterans' Appeals (Board) is from 
a February 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

As support for his claim, the Veteran twice testified at 
hearings - initially in September 2006 and more recently in 
February 2009 before the undersigned Veterans Law Judge of 
the Board using videoconferencing technology.

In this decision the Board is reopening the claim on the 
basis of new and material evidence.  The Board is then 
remanding the claim to the RO via the Appeals Management 
Center (AMC) in Washington, DC, for further development 
before readjudicating the claim on the underlying merits.


FINDING OF FACT

The Veteran did not appeal the Board's May 1997 denial of his 
claim for service connection for a low back disorder, but 
additional evidence since received is not duplicative or 
cumulative of evidence previously considered and relates to 
an unestablished fact necessary to substantiate this claim.  




CONCLUSIONS OF LAW

1.  The Board's May 1997 decision denying service connection 
for a low back disorder is final.  38 U.S.C.A. § 7104 (West 
2002 and Supp. 2007); 38 C.F.R. §§ 20.1100, 20.1104 (2008).

2.  However, new and material evidence has been received 
since that decision to reopen this claim.  38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156(a).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA) revised VA's 
obligations to notify the Veteran of the type of evidence 
needed to substantiate his claim, including apprising him of 
the evidence he is responsible for providing and the evidence 
VA will obtain for him.  38 U.S.C.A. §§ 5100, 5102, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§  3.102, 3.156(a), 3.159, 
3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) 
(Pelegrini II).

The VCAA also requires that VA apprise the Veteran of the 
downstream disability rating and effective date elements of 
his service-connection claim.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  See, too, 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
indicated that in a case, as here, involving a petition to 
reopen a previously denied, unappealed claim, the VCAA 
requires that VA apprise the Veteran of the specific reasons 
for the prior denial.  Also see VA Gen. Couns. Mem., para. 2, 
3 (June 14, 2006).

Since, however, the Board is reopening the claim at issue on 
the basis of new and material evidence, the Kent holding is 
inconsequential.  Further, since the Board is then remanding 
the claim for further development before readjudicating it on 
the underlying merits (de novo), the Board need not determine 
at this point whether there has been compliance with the 
other notice and duty to assist provisions of the VCAA until 
this additional development is completed and the claim 
reconsidered on the merits.  Temporarily deferring this 
consideration of whether there has been compliance with the 
VCAA is not prejudicial to the Veteran because that 
determination is better made once the additional development 
on remand is completed.  Cf. Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007) and Simmons v. Nicholson, 487 F.3d 892 
(Fed. Cir. 2007) (where the Federal Circuit Court held that 
any error by VA in providing the notice required by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1), concerning 
any element of a claim, is presumed prejudicial and that once 
an error is identified, the burden shifts to VA to show it 
was harmless).  See also Overton v. Nicholson, 20 Vet. App. 
427, 435 (2006) (finding that the Board had erred by relying 
on various post-decisional documents to conclude that 
adequate 38 U.S.C.A. § 5103(a) notice had been provided to 
the appellant, the Court nonetheless determined the evidence 
established the Veteran was afforded a meaningful opportunity 
to participate effectively in the adjudication of his claims 
and, therefore, found the error harmless).  

Whether there is New and Material Evidence to Reopen the 
Claim

Although the RO determined in its February 2005 rating 
decision that new and material evidence had been presented to 
reopen the claim for service connection for a low back 
disorder, that decision is not binding on the Board.  Rather, 
the Board also must make this threshold preliminary 
determination, before proceeding further, because it in turn 
affects the Board's jurisdiction to adjudicate the underlying 
claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).  If the Board finds that no such evidence has been 
offered, that is where the analysis must end, and what the RO 
determined in this regard is irrelevant.  Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 
239 (1993) (Board reopening is unlawful when new and material 
evidence has not been submitted).

In July 1993 the RO denied the Veteran's claim for service 
connection for a low back disability.  He appealed that 
decision, and in a May 1997 decision the Board affirmed the 
RO's denial of the claim.  The Veteran did not then appeal 
the Board's decision, so it is final and binding on him based 
on the evidence then of record.  See 38 U.S.C.A. § 7104; 
38 C.F.R. § 20.1100.  When, as here, a rating decision by the 
RO is affirmed by the Board on appeal, the Board's decision 
subsumes the RO's.  38 C.F.R. § 20.1104.  This, in turn, 
means there must be new and material evidence since the 
Board's decision to reopen the claim and warrant further 
consideration of it on a de novo basis.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156; see also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).

If new and material evidence is presented or secured with 
respect to a claim that has been denied, VA must reopen the 
claim and review its former disposition.  38 U.S.C.A. § 5108.  
The Veteran filed the petition to reopen his claim in 
September 2004.  Therefore, under the revised standards 
(effective for petitions to reopen filed on or after August 
29, 2001), new evidence means existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence already of record at the time of the last 
prior final denial of the claim sought to be opened.  It must 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

In determining whether evidence is "new and material," the 
credibility of the evidence in question must be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see 
Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not 
require the Secretary [of VA] to consider the patently 
incredible to be credible").  

The evidence to be considered in making this new and material 
determination is that added to the record since the last 
final denial on any basis.  Evans v. Brown, 9 Vet. App. 273 
(1996).

Evidence received since the Board's May 1997 denial of the 
claim consists of VA and private medical records, the 
transcripts of the Veteran's two hearings, and a September 
2004 statement from Dr. A. L., the Veteran's private 
physician.  

All of this additional evidence is new, in that it has not 
been submitted to VA before and, thus, never considered.  But 
equally significant, the September 2004 statement from Dr. A. 
L. is also material because it relates to an unestablished 
fact necessary to substantiate the claim.  38 C.F.R. 
§ 3.156(a).  Specifically, Dr. A. L. asserts that the 
degenerative joint disease (DJD, i.e., arthritis) in the 
Veteran's low back was caused by an injury he sustained in 
1970, while in the Coast Guard.  So there is now medical 
nexus evidence attributing the Veteran's current low back 
disorder to a relevant injury in service.  See, e.g., Hickson 
v. West, 11 Vet. App. 374, 378 (1998).  He did not have this 
necessary medical nexus evidence when the Board previously 
considered and denied his claim in May 1997.

Accordingly, the Board finds that new and material evidence 
has been submitted, and it is sufficient to reopen the claim 
for service connection a low back disability.  38 U.S.C.A. 
§ 5108.  To this extent, the appeal is granted.  


ORDER

As new and material evidence has been submitted, the claim 
for service connection for a low back disorder is reopened - 
subject to the further development of this claim on remand 
below.  


REMAND

The Veteran's service treatment records (STRs) show that, in 
July 1970, he complained of low back pain after moving a pool 
table.  The diagnosis was lumbosacral strain.  Later that 
month, he returned to the infirmary because he still had 
pain.  He was given a prescription for pain medication, told 
to take it for two weeks, and instructed not to lift more 
than 30 lbs.  

In August 1970, the Veteran was treated several times for low 
back pain and was determined on several occasions to be 
"FFLD" (fit for limited duty).  On August 25, 1970, he was 
determined to be fit for full duty, but with no lifting.  
About two years later, in September 1972, he had a recurrence 
of lumbosacral pain.  The examining physician noted the 
Veteran had a history of low back pain from July to August 
1970.  He was restricted from heavy lifting.  

In the September 2004 letter that served as grounds for 
reopening the claim for service connection for a low back 
disorder, Dr. A. L. stated the then current degenerative 
changes in the Veteran's lumbar spine were caused by his in-
service low back injury in 1970.  Dr. A. L. indicated that he 
had reviewed the Veteran's service treatment records and some 
of his private medical records.  Dr. A. L. also noted the 
Veteran had re-injured his low back at work in 1992, and 
other records show the Veteran had low back surgery that same 
year for an L4-5 laminectomy.

Dr. A. L., however, did not address other potentially 
relevant injuries the Veteran had sustained at work during 
the 1980s.  Records show that in February 1986 the Veteran 
hurt his head and neck at work.  In July 1987, he fell on a 
bus landing and hit his back on a step.  In September 1988, 
he fell at work and had low back pain as a result.  Private 
medical records from Dr. R. L. show treatment for the 
September 1988 injury, and there are workers' compensation 
records from October 2003 for treatment of a chronic back 
problem.  Dr. A. L. did not address any of this additional 
evidence in his supporting statement, insofar as whether 
those additional injuries play any role in the Veteran's 
current low back disability.  

As the Veteran's STRs show treatment for a low back injury, 
and Dr. A. L.'s letter provides an indication that the 
Veteran's current low back disability may be related to that 
injury in service, but does not address the significance, if 
any, of other potentially relevant injuries since service, a 
remand is necessary so the Veteran may undergo a VA 
compensation examination for medical comment concerning these 
important issues.  See 38 U.S.C.A. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4) (indicating VA adjudicators must request an 
examination and opinion when necessary to fairly decide a 
claim).

It is clear that Dr. A. L. did not have an opportunity to 
review all of the pertinent evidence of record concerning the 
Veteran's low back disability, only some of the relevant 
evidence, and the Board therefore does not have sufficient 
information to decide the Veteran's claim without an opinion 
addressing all relevant injuries, evaluation and treatment.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, this case is REMANDED for the following 
additional development and consideration:

1.  Schedule the Veteran for an 
appropriate VA compensation examination 
to obtain a medical nexus opinion 
indicating whether it is at least 
as likely as not (i.e., 50 percent or 
more probable) that his current low back 
disability - including any degenerative 
changes (arthritis) is attributable to 
his military service (and, specifically, 
to his July 1970 low back injury that is 
documented in his STRs).

Inform the designated examiner that the 
term "at least as likely as not" does 
not mean merely within the realm of 
medical possibility, rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find 
against it.  The examiner should discuss 
the rationale of the opinion, whether 
favorable or unfavorable.

The claims file, including a complete 
copy of this remand, must be made 
available to the examiner for review of 
the pertinent medical and other history, 
including the additional, intercurrent, 
injuries sustained as a civilian during 
the 1980s and in 1992, followed by 
surgery for an L4-5 laminectomy later 
that same year.

The VA compensation examiner must address 
the September 2004 statement from Dr. A. 
L. and reconcile it with the evidence of 
record showing several post-service, 
civilian, work-related back injuries in 
1986, 1987, 1988, and 1992.  

Advise the Veteran that failure to report 
for his scheduled VA examination, without 
good cause, may have adverse consequences 
on his claim.  

2.  Then readjudicate the claim in light 
of the additional evidence.  If the 
disposition remains unfavorable, send the 
Veteran and his representative a 
supplemental statement of the case and 
give them an opportunity to respond to it 
before returning the file to the Board 
for further appellate consideration.  

The Veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


